Case 1:20-cv-01870-RPK-SMG Document 15 Filed 07/31/20 Page 1 of 3 PageID #: 41




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


 MARIANO BENITEZ AND KEITH
 HOBBS, on behalf of themselves and all              Case No. 1:20-cv-01870-RPK-SMG
 others similarly situated,

         Plaintiffs,
                                                     CLASS ACTION
         v.

 SPRINGVILLE PARTNERS, LLC, a New
 York limited liability company,

         Defendant.


           STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Plaintiffs Mariano Benitez and Keith Hobbs file this stipulation of voluntary dismissal with

prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) of all claims in the above-captioned case, with

each side bearing its own costs and fees. None of the rights of any putative class members other

than Plaintiffs have been released or are otherwise affected by this dismissal. This dismissal

resolves the entire action.

       RESPECTFULLY SUBMITTED AND DATED this 31 day of July, 2020.




                                                 1
Case 1:20-cv-01870-RPK-SMG Document 15 Filed 07/31/20 Page 2 of 3 PageID #: 42




            By:/s/ Patrick H. Peluso               By: /s/ Andrew T. Hambelton
               Patrick H. Peluso                      Andrew T. Hambelton
        WOODROW & PELUSO, LLC                         BLANK ROME LLP
        3900 East Mexico Ave., Suite 300           1271 Avenue of the Americas
               Denver, CO 80210                       New York, NY 10020
             Phone: (720) 213-0675                     Phone: 212.885.5345
         ppeluso@woodrowpeluso.com                 AHambelton@blankrome.com

               Shawn Kassman                          Counsel for Defendant
         LAW OFFICE OF SHAWN                         Springville Partners, LLC
            KASSMAN, ESQ. PC
             110 Carleton Avenue
           Central Islip, NY 11722
            Phone: 631-232-9479
     shawnkassman@centralisliplawyer.com

   Counsel for Plaintiffs and the Putative Class




                                               2
Case 1:20-cv-01870-RPK-SMG Document 15 Filed 07/31/20 Page 3 of 3 PageID #: 43




                                 CERTIFICATE OF SERVICE
       I, Patrick Peluso, hereby certify that on July 31, 2020, I filed the foregoing with the Court’s

CM/ECF system, which served the same on the counsel of record.


                                                  /s/ Patrick H. Peluso
                                                      Patrick H. Peluso




                                                 3
